Case: 12-30740       Document: 00512238429         Page: 1     Date Filed: 05/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 10, 2013
                                     No. 12-30740
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SABINA LUNA VALDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 6:06-CR-60074-8


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Sabina Luna Valdez, federal prisoner # 46413-179, is serving a 78-month
sentence for her conviction for conspiracy to possess with intent to distribute
cocaine, cocaine base, and marijuana. Valdez appeals the district court’s denial
of a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based on the United
States Sentencing Commission’s retroactive amendments to the crack cocaine
guidelines. She also appeals the district court’s denial of her motion for writ of
habeas corpus ad testificandum, which requested an evidentiary hearing.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Case: 12-30740     Document: 00512238429    Page: 2   Date Filed: 05/10/2013

                                    No. 12-30740

        Although a pro se brief is afforded liberal construction, see Haines v.
Kerner, 404 U.S. 519, 520 (1972), when an appellant fails to identify any error
in the district court’s analysis it is the same as if the appellant had not appealed
that issue. Brinkmann v. Dallas County Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Because Valdez does not address the district court’s denial of her
§ 3582(c)(2) motion, she has abandoned the issue. See Brinkmann, 813 F.2d at
748.
        Valdez argues that the district court erroneously denied her writ of habeas
corpus ad testificandum. “This [c]ourt must examine the basis of its jurisdiction,
on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.
1987). “Federal courts are courts of limited jurisdiction.” Save the Bay, Inc. v.
U.S. Army, 639 F.2d 1100, 1102 (5th Cir. 1981). The order denying Valdez’s
motion for writ of habeas corpus ad testificandum was not a final order of
dismissal. See 28 U.S.C. § 1291; Askanase v. Livingwell, Inc., 981 F.2d 807, 810
(5th Cir. 1993).        The order also does not fall within any jurisprudential
exception, such as the collateral-order doctrine, that would render it a final,
appealable order. See Louisiana Ice Cream Distribs., Inc. v. Carvel Corp., 821
F.2d 1031, 1033 (5th Cir. 1987). The order also does not fall into the classes of
interlocutory decisions listed in 28 U.S.C. § 1292 over which courts of appeal
have jurisdiction. Finally, the order was not certified for appeal by the district
court pursuant to § 1292(b) or FED. R. CIV. P. 54(b). Thus, this court does not
have jurisdiction over the order. See Dardar v. Lafourche Realty Co., 849 F.2d
955, 957 (5th Cir. 1988); Save the Bay, Inc., 639 F.2d at 1102.
        Also, Valdez contends that the district court erroneously denied her § 2255
motion. At the time Valdez filed her notice of appeal and appeal brief, however,
the district had not yet ruled on the § 2255 motion. Because Valdez’s § 2255
motion was pending at the time she filed the notice of appeal and appeal brief,
there was no final judgment in her § 2255 proceeding from which to appeal.
Thus, this court does not have jurisdiction over these claims. See Askanase, 981

                                          2
    Case: 12-30740     Document: 00512238429     Page: 3   Date Filed: 05/10/2013

                                  No. 12-30740

F.2d at 810. Valdez’s challenges to the district court’s denial of her motion for
writ of habeas corpus ad testificandum and motion pursuant to 28 U.S.C. § 2255
are DISMISSED.
      The Government’s motion for summary affirmance is GRANTED. The
district court’s denial of Valdez’s motion for a sentence reduction pursuant to 18
U.S.C. § 3582(c)(2) is affirmed, and the Government’s motion for extension of
time is DENIED as moot.




                                        3